          Case 1:20-cv-00015-SPW Document 32 Filed 03/23/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

  JENNIFER BECKWITH,                          Case No. CV 20-15-BLG-SPW


                           Plaintiff,

  vs.                                         ORDER OF DISMISSAL
                                              WITH PREJUDICE
 VOYA FINANCIAL ADVISORS,
 INC., RELIASTAR LIFE
 INSURANCE COMPANY,
 RELIASTAR LIFE INSURANCE
 COMPANY GROUP MONTHLY
 DISABILITY INCOME INSURANCE
 PLAN,and DOES I-10,

                           Defendants.



        Upon Stipulation for Dismissal with Prejudice(Doc. 31)between the parties

hereto, by and between their counsel of record,

        IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE,each party bearing their own attorneys' fees and costs.

        The Clerk ofCourt is directed to notify the parties ofthe making ofthis Order.

        DATED this              of March, 2021.




                                              SUSAN P. WATTERS
                                              U.S. DISTRICT COURT JUDGE
